Exhibit 10.6
 


 
 
 
45,000,000 Shares
 


 


 
CONSECO, INC.
 


 
COMMON STOCK, PAR VALUE $0.01 PER SHARE
 


 


 


 


 


 
UNDERWRITING AGREEMENT
 
 
December 16, 2009



 
 

--------------------------------------------------------------------------------

 

December 16, 2009
 
Morgan Stanley & Co. Incorporated
As Representative of the Several
Underwriters listed in Schedule I hereto
c/o
Morgan Stanley & Co. Incorporated

 
1585 Broadway

 
New York, New York 10036

 
Ladies and Gentlemen:
 
Conseco, Inc., a Delaware corporation (the “Company”), proposes to issue and
sell to the several Underwriters named in Schedule I hereto (the
“Underwriters”), an aggregate of 45,000,000 shares of common stock, par value
$0.01 per share, of the Company (the “Firm Shares”).
 
The Company also proposes to issue and sell to the several Underwriters not more
than an additional 4,500,000 shares of its common stock, par value $0.01 per
share (the “Additional Shares”), if and to the extent that you, as
Representative of the Underwriters (the “Representative”), shall have determined
to exercise, on behalf of the Underwriters, the right to purchase such
Additional Shares in accordance with Section 2 hereof.  The Firm Shares and the
Additional Shares are hereinafter collectively referred to as the “Shares.” The
shares of common stock, par value $0.01 per share, of the Company to be
outstanding after giving effect to the sales contemplated hereby are hereinafter
referred to as the “Common Stock.”
 
The Company has filed with the Securities and Exchange Commission (the
“Commission”) a registration statement on Form S-1 (File No. 333-163204),
including a prospectus, relating to the Shares. The registration statement as
amended at the time it became effective, including the information (if any)
deemed to be part of the registration statement at the time of effectiveness
pursuant to Rule 430A under the Securities Act of 1933, as amended (the
“Securities Act”), is hereinafter referred to as the “Registration Statement”;
the prospectus in the form first used to confirm sales of Shares (or in the form
first made available to the Underwriters by the Company to meet requests of
purchasers pursuant to Rule 173 under the Securities Act) is hereinafter
referred to as the “Prospectus.” If the Company has filed an abbreviated
registration statement to register additional shares of Common Stock pursuant to
Rule 462(b) under the Securities Act (the “Rule 462 Registration Statement”),
then any reference herein to the term “Registration Statement” shall be deemed
to include such Rule 462 Registration Statement.
 
For purposes of this Agreement, “free writing prospectus” has the meaning set
forth in Rule 405 under the Securities Act, “Time of Sale
 
 

--------------------------------------------------------------------------------


 
 
Prospectus” means the preliminary prospectus together with the free writing
prospectuses, if any, each identified in Schedule II hereto, and “broadly
available road show” means a “bona fide electronic road show” as defined in Rule
433(h)(5) under the Securities Act that has been made available without
restriction to any person.  As used herein, the terms “Registration Statement,”
“preliminary prospectus,” “Time of Sale Prospectus” and “Prospectus” shall
include the documents, if any, incorporated by reference therein.
 
1. Representations and Warranties of the Company.  The Company represents and
warrants to and agrees with each of the Underwriters that:
 
(a) The Registration Statement has become effective; no stop order suspending
the effectiveness of the Registration Statement is in effect, and no proceedings
for such purpose are pending before or threatened by the Commission.
 
(b) (i) Each document, if any, filed pursuant to the Securities Exchange Act of
1934, as amended (the “Exchange Act”) and incorporated by reference in the Time
of Sale Prospectus or the Prospectus complied when so filed in all material
respects with the Exchange Act and the applicable rules and regulations of the
Commission thereunder, (ii) the Registration Statement, when it became
effective, did not contain and, as amended or supplemented, if applicable, will
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading, (iii) the Registration Statement and the Prospectus comply and,
as amended or supplemented, if applicable, will comply in all material respects
with the Securities Act and the applicable rules and regulations of the
Commission thereunder, (iv) the Time of Sale Prospectus does not, and at the
time of each sale of the Shares in connection with the offering when the
Prospectus is not yet available to prospective purchasers and at the Closing
Date (as defined in Section 4), the Time of Sale Prospectus, as then amended or
supplemented by the Company, if applicable, will not, contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading, (v) each broadly available road show, if any, when
considered together with the Time of Sale Prospectus, does not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading and (vi) the Prospectus does not contain and, as
amended or supplemented, if applicable, will not contain any untrue statement of
a material fact or omit to state a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, except that the representations and warranties set forth
in this paragraph do not apply to statements or omissions in the Registration
Statement, the Time of Sale Prospectus, the broadly available road show or the
Prospectus based upon information relating to any Underwriter furnished to the
Company in writing by such Underwriter through you expressly for use therein;
provided that the parties agree that the only information provided
 
 
2

--------------------------------------------------------------------------------


 
by Morgan Stanley to the Company for inclusion in the Registration Statement,
any preliminary prospectus, the Time of Sale Prospectus, any issuer free writing
prospectus or the Prospectus or any amendment or supplement thereto is set forth
in Section 9(b).
 
(c) The Company is not an “ineligible issuer” in connection with the offering
pursuant to Rules 164, 405 and 433 under the Securities Act. Any free writing
prospectus that the Company is required to file pursuant to Rule 433(d) under
the Securities Act has been, or will be, filed with the Commission in accordance
with the requirements of the Securities Act and the applicable rules and
regulations of the Commission thereunder. Each free writing prospectus that the
Company has filed, or is required to file, pursuant to Rule 433(d) under the
Securities Act or that was prepared by or on behalf of or used or referred to by
the Company complies or will comply in all material respects with the
requirements of the Securities Act and the applicable rules and regulations of
the Commission thereunder. Except for the free writing prospectuses, if any,
identified in Schedule II hereto, and electronic road shows, if any, each
furnished to you before first use, the Company has not prepared, used or
referred to, and will not, without your prior consent, prepare, use or refer to,
any free writing prospectus.
 
(d) Neither the Company nor any of its subsidiaries has sustained since the date
of the latest audited financial statements included in the Time of Sale
Prospectus any loss or interference with its business from fire, explosion,
flood or other calamity, whether or not covered by insurance, or from any labor
dispute or court or governmental action, order or decree, except to the extent
that any such loss or interference would not, individually or in the aggregate,
have a material adverse effect on the current or future business, consolidated
financial position, stockholders’ equity or results of operations of the Company
and its subsidiaries, taken as a whole (a “Material Adverse Effect”), or
otherwise than as set forth or contemplated in the Time of Sale Prospectus; and,
since the respective dates as of which information is given in the Registration
Statement, the Time of Sale Prospectus and the Prospectus, there has not been
any material change in the capital stock or long-term debt of the Company or any
of its subsidiaries or any material adverse change, or any development involving
a prospective material adverse change, in or affecting the general affairs,
management, financial position, stockholders’ equity or results of operations of
the Company and its subsidiaries taken as a whole, in each case otherwise than
as set forth or contemplated in the Time of Sale Prospectus.
 
(e) The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware, with power
and authority (corporate and other) to own its properties and conduct its
business as described in the Time of Sale Prospectus, and has been duly
qualified as a foreign corporation for the transaction of business and is in
good standing under the laws of each other jurisdiction in which it owns or
leases properties or conducts any business so as to require such qualification,
except to the extent that the failure to be so qualified or in good standing in
any such jurisdiction would
 
 
3

--------------------------------------------------------------------------------


 
not, individually or in the aggregate, have a Material Adverse Effect; and each
subsidiary of the Company has been duly incorporated and is validly existing as
a corporation in good standing under the laws of its jurisdiction of
incorporation, has the corporate power and authority to own its property and to
conduct its business as described in the Time of Sale Prospectus and is duly
qualified to transact business and is in good standing in each jurisdiction in
which the conduct of its business or its ownership or leasing of property
requires such qualification, except to the extent that the failure to be in good
standing would not, individually or in the aggregate, have a Material Adverse
Effect.
 
(f) The Company and its subsidiaries have good and marketable title in fee
simple to all real property and good and marketable title to all personal
property owned by them, in each case free and clear of all liens, encumbrances
and defects except such as are described in the Time of Sale Prospectus or such
as would not, individually or in the aggregate, have a Material Adverse Effect;
and any real property and buildings held under lease by the Company and its
subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as would not, individually or in the aggregate, have a
Material Adverse Effect.
 
(g) The Company has full corporate power and authority to take, and has duly
taken, all necessary action (corporate and otherwise) to authorize the issuance
and sale of Shares contemplated herein.
 
(h) This Agreement has been duly authorized, executed and delivered by the
Company.
 
(i) The Company has an authorized capitalization as set forth in the Time of
Sale Prospectus and as will be set forth in the Prospectus under the caption
“Description of Capital Stock”, and all of the issued shares of capital stock of
the Company have been duly and validly authorized and issued, are fully paid and
non-assessable and conform in all material respects to the description of the
capital stock contained in the Time of Sale Prospectus and as will be contained
in the Prospectus under the caption “Description of Capital Stock”; all of the
issued shares of capital stock of each subsidiary of the Company have been duly
and validly authorized and issued, are fully paid and non-assessable and are
owned directly by the Company, free and clear of all liens, encumbrances,
equities or claims, except for liens, encumbrances, equities or claims that
exist pursuant to the Second Amended and Restated Credit Agreement dated as of
October 10, 2006 among the Company, Bank of America, N.A., as Agent, J.P. Morgan
Chase Bank, N.A., as Syndication Agent, and the other parties thereto, as
amended by Amendment No. 1 thereto dated as of June 12, 2007, Amendment No. 2
thereto dated as of March 30, 2009 and Amendment No. 3 thereto dated as of
December 8, 2009 (the “Credit Agreement”); and, except as disclosed in the Time
of Sale Prospectus and the Prospectus, no options, warrants or other rights to
purchase, agreements or other obligations to issue or other rights to convert
any
 
 
4

--------------------------------------------------------------------------------


 
obligations into or exchange any securities for shares of capital stock of or
ownership interests in the Company’s subsidiaries are outstanding.
 
(j) The Shares to be sold by the Company have been duly authorized and, when
issued and delivered in accordance with the terms of this Agreement, will be
validly issued, fully paid and non-assessable, and the issuance of such Shares
will not be subject to any preemptive or similar rights, except as provided in
the Investor Rights Agreement dated as of November 13, 2009 (the “Investor
Rights Agreement”) between the Company and Paulson & Co. Inc.
 
(k) None of the transactions contemplated by this Agreement (including, without
limitation, the use of the proceeds from the sale of the Shares) will violate or
result in a violation of Section 7 of the Exchange Act, or any regulation
promulgated thereunder, including, without limitation, Regulations G, T, U, and
X of the Board of Governors of the Federal Reserve System.
 
(l) Prior to the date hereof, neither the Company nor any of its affiliates has
taken any action which is designed to or which has constituted or which might
have been expected to cause or result in stabilization or manipulation of the
price of any security of the Company in connection with the offering of the
Shares.
 
(m) The issue and sale of the Shares by the Company and the compliance by the
Company with all of the provisions of this Agreement and the consummation of the
transactions contemplated herein and in the Time of Sale Prospectus will not (i)
result in any violation of any provisions of the certificate of incorporation or
by-laws of the Company; (ii) conflict with or result in a breach or violation of
any of the terms or provisions of, or constitute a default under, any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which the Company or any of its subsidiaries is a party or by which the Company
or any of its subsidiaries is bound or to which any of the property or assets of
the Company or any of its subsidiaries is subject; or (iii) result in any
violation of the provisions of any statute or any order, rule or regulation of
any court or governmental agency or body having jurisdiction over the Company or
any of its subsidiaries or any of their properties, except, with respect to
clauses (ii) and (iii), for such conflicts, breaches, violations, or defaults
which would not, individually or in the aggregate, have a Material Adverse
Effect; and no consent, approval, authorization, order, registration or
qualification of or with any such court or governmental agency or body is
required for the issuance of the Shares or the consummation by the Company of
the offer and sale contemplated herein, except for such consents, approvals,
authorizations, registrations or qualifications as may be required under state
securities or Blue Sky laws of the various states in connection with the offer
and sale of the Shares and for such consents, approvals, authorizations, orders,
registrations, or qualifications the absence of which would not have a Material
Adverse Effect or would not materially impede the ability of the Company to
consummate the offering contemplated herein or perform its obligations under
this Agreement.
 
 
5

--------------------------------------------------------------------------------


 
(n) Neither the Company nor any of its subsidiaries is (i) in violation of its
certificate or articles of incorporation or by-laws or (ii) in default in the
performance or observance of any obligation, agreement, covenant or condition
contained in any indenture, mortgage, deed of trust, loan agreement, lease or
other agreement or instrument to which it is a party or by which it or any of
its properties may be bound, except, with respect to clause (ii), for such
defaults that would not, individually or in the aggregate, have a Material
Adverse Effect.
 
(o) The statements set forth under the captions “Description of Capital Stock”
in the Time of Sale Prospectus and the Prospectus, insofar as they purport to
constitute a summary of the terms of the Shares, under the captions “Certain
United States Federal Income and Estate Tax Considerations” and “Underwriting”
in the Time of Sale Prospectus, insofar as they purport to describe the
provisions of the federal laws of the United States and documents referred to
therein, in “Part I – Item 1 – Business of Conseco – Governmental Regulation” of
the Company’s most recent annual report on Form 10-K for the year ended December
31, 2008 incorporated by reference in the Time of Sale Prospectus, and in “Part
I - Item 3 - Legal Proceedings” of the Company’s most recent annual report on
Form 10-K for the year ended December 31, 2008, and in “Part II - Item 1 - Legal
Proceedings” of the quarterly reports on Form 10-Q for the periods ended March
31, 2009, June 30, 2009 and September 30, 2009 incorporated by reference in the
Time of Sale Prospectus and the Prospectus, are accurate and complete in all
material respects.
 
(p) Other than as set forth in the Time of Sale Prospectus, there are no legal
or governmental proceedings pending to which the Company, any of its
subsidiaries or any of its directors, officers or employees is a party or of
which any property of the Company or any of its subsidiaries is the subject
which could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, or a material adverse effect on the power or ability of
the Company to perform its obligations under this Agreement, or to consummate
the offer of Shares contemplated herein; and to the Company’s knowledge, no such
proceedings are threatened or contemplated by governmental authorities or
threatened by others.
 
(q) Each preliminary prospectus relating to the shares filed as part of the
Registration Statement as originally filed or as part of any amendment thereto,
or filed pursuant to Rule 424 under the Securities Act, complied when so filed
in all material respects with the Securities Act and the applicable rules and
regulations of the Commission thereunder.
 
(r) The Company is not, and after giving effect to the offering and sale of the
Shares and the application of the proceeds thereof as described in the
Prospectus will not be, required to register as an “investment company” as such
term is defined in the Investment Company Act of 1940, as amended.
 
 
6

--------------------------------------------------------------------------------


 
(s) The financial statements included in the Time of Sale Prospectus and the
Prospectus present fairly the financial position of the Company and its
consolidated subsidiaries as of the dates shown and their results of operations
and cash flows for the periods shown, and such financial statements have been
prepared in conformity with the generally accepted accounting principles in the
United States applied on a consistent basis; and any schedules included in the
Time of Sale Prospectus and the Prospectus present fairly the information
required to be stated therein.
 
(t) The Company and its subsidiaries (i) are in compliance with any and all
applicable foreign, federal, state and local laws and regulations relating to
the protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (“Environmental Laws”), (ii)
have received all permits, licenses or other approvals required of them under
applicable Environmental Laws to conduct their respective businesses and (iii)
are in compliance with all terms and conditions of any such permit, license or
approval, except where such noncompliance with Environmental Laws, failure to
receive required permits, licenses or other approvals or failure to comply with
the terms and conditions of such permits, licenses or approvals would not,
individually or in the aggregate, have a Material Adverse Effect.
 
(u) There are no costs or liabilities associated with Environmental Laws
(including, without limitation, any capital or operating expenditures required
for clean-up, closure of properties or compliance with Environmental Laws or any
permit, license or approval, any related constraints on operating activities and
any potential liabilities to third parties) which would individually or in the
aggregate, have a Material Adverse Effect.
 
(v) There are no contracts, agreements or understandings between the Company and
any person granting such person the right to require the Company to file a
registration statement under the Securities Act with respect to any securities
of the Company or to require the Company to include such securities with the
Shares registered pursuant to the Registration Statement, except as provided in
the Investor Rights Agreement.
 
(w) No labor dispute with the employees of the Company or any subsidiary exists
or, to the knowledge of the Company, is imminent that would reasonably be
expected to have a Material Adverse Effect.
 
(x) The Company and its subsidiaries own, possess or can acquire on reasonable
terms, adequate trademarks, trade names and other rights to inventions,
know-how, patents, copyrights, confidential information and other intellectual
property (collectively, “Intellectual Property Rights”) necessary to conduct the
business now operated by them, or presently employed by them, and have not
received any notice of infringement of or conflict with asserted rights of
others with respect to any Intellectual Property Rights that, if determined
 
 
7

--------------------------------------------------------------------------------


 
adversely to the Company or any of its subsidiaries, would individually or in
the aggregate have a Material Adverse Effect.
 
(y) The Company and each of its subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorization; (ii) transactions are recorded as necessary to permit preparation
of financial statements in conformity with generally accepted accounting
principles and to maintain asset accountability; (iii) access to assets is
permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. The Company maintains disclosure controls and
procedures (as such term is defined in Rule 13a-14 under the Exchange Act) that
are effective in ensuring that information required to be disclosed by the
Company in the reports that it files or submits under the Exchange Act is
recorded, processed, summarized and reported, within the time periods specified
in the rules and forms of the Commission, including, without limitation,
controls and procedures designed to ensure that information required to be
disclosed by the Company in the reports that it files or submits under the
Exchange Act is accumulated and communicated to the Company’s management,
including its principal executive officer or officers and its principal
financial officer or officers, as appropriate to allow timely decisions
regarding required disclosure.
 
(z) Except as disclosed in the Time of Sale Prospectus and the Prospectus, since
the end of the Company’s most recent audited fiscal year, the Company is not
aware of any material weakness or significant deficiency in the Company’s
internal control over financial reporting (whether or not remediated).
 
(aa) Each of the Company and its subsidiaries that is required to be organized
or licensed as an insurance company in its jurisdiction of incorporation (each
an “Insurance Subsidiary” or collectively “Insurance Subsidiaries”) has all
necessary consents, licenses, authorizations, approvals, exemptions, orders,
certificates and permits (collectively, the “Consents”) of and from, and has
made all filings and declarations (collectively, the “Filings”) with, all
insurance regulatory authorities, all federal, state, local and other
governmental authorities, all self-regulatory organizations and all courts and
other tribunals, necessary to own, lease, license and use its properties and
assets and to conduct its business in the manner described in the Time of Sale
Prospectus and the Prospectus, and has paid all fees and assessments due and
payable in connection therewith, except where the failure to have such Consents
or to make such Filings or payments would not, individually or in the aggregate,
have a Material Adverse Effect; as of their respective dates, such Consents and
Filings complied in all material respects with all the laws, rules and
regulations of the applicable regulatory authority with which they were filed,
except where the failure to so comply would not, individually or in the
aggregate, have a Material Adverse Effect, and are, as of the date hereof, in
full force and effect; the Company and its Insurance Subsidiaries
 
 
8

--------------------------------------------------------------------------------


 
are in compliance with such Consents and neither the Company nor any of its
Insurance Subsidiaries has received any notice of any inquiry, investigation or
proceeding that would reasonably be expected to result in the suspension,
revocation or limitation of any such Consent or otherwise impose any limitation
on the conduct of the business of the Company or any of its respective Insurance
Subsidiaries, except as set forth in the Time of Sale Prospectus and the
Prospectus or except as any such failure to be in full force and effect, failure
to be in compliance with, suspension, revocation or limitation would not,
individually or in the aggregate, have a Material Adverse Effect; to the
Company’s knowledge, no insurance regulatory agency or body has issued, or
commenced any proceeding for the issuance of, any order or decree impairing,
restricting or prohibiting the payment of dividends by any Insurance Subsidiary
to its parent (other than with respect to profits derived from Washington
National Insurance Company’s Florida Home Health Care policies); to the
Company’s knowledge, each of the Company and its Insurance Subsidiaries is in
compliance with, and conducts its businesses in conformity with, all applicable
insurance laws and regulations, except where the failure to so comply or conform
would not, individually or in the aggregate, have a Material Adverse Effect;
except for statutory or regulatory restrictions of general application to life
and health insurance companies, no governmental authority has placed any
material restriction on the business or properties of the Company or any
Insurance Subsidiary.
 
(bb) All reinsurance contracts, agreements or other arrangements to which the
Company is a party are in full force and effect, and the Company is not in
violation of, or in default in the performance, observance or fulfillment of,
any obligation, agreement, covenant or condition contained therein, except to
the extent that any such violation or default would not have a Material Adverse
Effect; the Company has not received any notice from any of the other parties to
such contracts, agreements or other arrangements that such other party intends
not to perform in any material respect such contracts, agreements or other
arrangements, and, to the best of its knowledge, the Company has no reason to
believe that any of the other parties to such contracts, agreements or other
arrangements will be unable or unwilling to perform such contracts, agreements
or other arrangements.
 
(cc) The 2008 statutory annual statements of each Insurance Subsidiary and the
statutory balance sheets and income statements included in such statutory annual
statements together with related schedules and notes have been prepared, in all
material respects, in conformity with statutory accounting principles and
practices (“SAP”) required or permitted by the appropriate insurance regulator
of the jurisdiction of domicile of each such Insurance Subsidiary, and such SAP
have been applied on a consistent basis throughout the periods involved, except
as may otherwise be indicated therein or in the notes thereto, and present
fairly, in all material respects, the statutory financial position of such
Insurance Subsidiaries as of the dates thereof, and the statutory basis results
of operations of such Insurance Subsidiaries for the periods covered thereby.
 
 
9

--------------------------------------------------------------------------------


 
(dd) The balance sheets of the Insurance Subsidiaries at dates after December
31, 2008, and the related statements of income, surplus and cash flows, which
have been filed with the applicable insurance regulatory authorities (the “2009
Quarterly SAP Statements”, and together with the 2008 statutory annual
statements of each Insurance Subsidiary described above, the “SAP Statements”),
copies of which have been made available to the Underwriters by the Company,
have been prepared in accordance with SAP applied on a consistent basis and
present fairly in all material respects the applicable Insurance Subsidiaries’
respective statutory financial conditions as of such dates and the results of
their respective operations and cash flows.
 
(ee) The aggregate reserves of the Insurance Subsidiaries as recorded in the
Company SAP Statements have been determined in all material respects in
accordance with generally accepted actuarial principles consistently applied
(except as set forth therein). All reserves of the Insurance Subsidiaries set
forth in the SAP Statements are fairly stated in accordance with sound actuarial
principles and meet the requirements of all applicable insurance laws including
the applicable SAP, except where failure to so state reserves or meet such
requirements, individually or in the aggregate, would not reasonably be expected
to have a Material Adverse Effect.
 
(ff) Each Insurance Subsidiary (i) is in compliance with all applicable
insurance regulatory minimum capital or surplus requirements; (ii) has not
become subject to any “Company Action Level” pursuant to applicable risk-based
capital guidelines, and has not received notice of any pending action that would
result in its becoming so subject; (iii) has not taken any steps towards
commencing, and has not received notice of any actions taken by the relevant
regulatory authorities to commence, any rehabilitation, delinquency or
insolvency proceedings under applicable insurance laws in any state or foreign
jurisdiction; and (iv) has assets that exceed its respective total reserves, all
as computed in accordance with the applicable SAP applied consistently with past
practice.
 
(gg) The Company and the subsidiaries have filed all Federal, State, local and
foreign tax returns which have been required to be filed and have paid all taxes
indicated by such returns and all assessments received by them or any of them to
the extent that such taxes have become due (other than any such taxes which are
currently being contested in good faith), except to the extent that any failure
to so file or pay would not reasonably be expected to result in a Material
Adverse Effect; all tax liabilities have been adequately provided for in the
consolidated financial statements of the Company described above, and the
Company does not know of any actual or proposed additional material tax
assessments applicable to it.
 
(hh) Except as would not reasonably be expected to result in a Material Adverse
Effect, the Company and each subsidiary are in compliance with all presently
applicable provisions of the Employee Retirement Income Security Act of 1974, as
amended, including the regulations and published interpretations
 
 
10

--------------------------------------------------------------------------------


 
thereunder (“ERISA”); no “reportable event” (as defined in ERISA) has occurred
with respect to any “pension plan” (as defined in ERISA) for which the Company
or any subsidiary would have any liability; neither the Company nor any
subsidiary has incurred or expects to incur any liability under (i) Title IV of
ERISA with respect to termination of, or withdrawal from, any “pension plan” or
(ii) Sections 412 or 4971 of the Internal Revenue Code of 1986, as amended,
including the regulations and published interpretations thereunder (the “Code”);
and each “pension plan” for which the Company or any subsidiary would have any
liability that is intended to be qualified under Section 401(a) of the Code is
so qualified in all material respects and nothing has occurred, whether by
action or by failure to act, which would cause the loss of such qualification.
 
(ii) Neither the Company nor any of its subsidiaries or affiliates, nor any
director, officer, or employee, nor, to the Company’s knowledge, any agent or
representative of the Company or of any of its subsidiaries or affiliates, has
taken or will take any action in furtherance of an offer, payment, promise to
pay, or authorization or approval of the payment or giving of money, property,
gifts or anything else of value, directly or indirectly, to any “government
official” (including any officer or employee of a government or government-owned
or controlled entity or of a public international organization, or any person
acting in an official capacity for or on behalf of any of the foregoing, or any
political party or party official or candidate for political office) to
influence official action or secure an improper advantage; and the Company and
its subsidiaries and affiliates have conducted their businesses in compliance
with applicable anti-corruption laws and have instituted and maintain and will
continue to maintain policies and procedures designed to promote and achieve
compliance with such laws and with the representation and warranty contained
herein.
 
(jj) The operations of the Company and its subsidiaries are and have been
conducted at all times in material compliance with all applicable financial
recordkeeping and reporting requirements, including those of the Bank Secrecy
Act, as amended by Title III of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (USA PATRIOT Act), and the applicable anti-money laundering statutes of
jurisdictions where the Company and its subsidiaries conduct business, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Anti-Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its subsidiaries with respect to
the Anti-Money Laundering Laws is pending or, to the best knowledge of the
Company, threatened.
 
(kk) (i) The Company, represents that neither the Company nor any of its
subsidiaries (collectively, the “Entity”) or, to the knowledge of the Entity,
any director, officer, employee, agent, affiliate or representative of the
Entity, is an
 
 
11

--------------------------------------------------------------------------------


 
individual or entity (“Person”) that is, or is owned or controlled by a Person
that is:
 
(A) the subject of any sanctions administered or enforced by the U.S. Department
of Treasury’s Office of Foreign Assets Control, the United Nations Security
Council, the European Union, Her Majesty’s Treasury, or other relevant sanctions
authority (collectively, “Sanctions”), nor
 
(B) located, organized or resident in a country or territory that is the subject
of Sanctions (including, without limitation, Burma/Myanmar, Cuba, Iran, North
Korea, Sudan and Syria).
 
(ii) The Entity represents and covenants that it will not, directly or
indirectly, use the proceeds of the offering, or lend, contribute or otherwise
make available such proceeds to any subsidiary, joint venture partner or other
Person:
 
(A) to fund or facilitate any activities or business of or with any Person or in
any country or territory that, at the time of such funding or facilitation, is
the subject of Sanctions; or
 
(B) in any other manner that will result in a violation of Sanctions by any
Person (including any Person participating in the offering, whether as
underwriter, advisor, investor or otherwise).
 
(iii) The Entity represents and covenants that, for the past three years, it has
not knowingly engaged in, is not now knowingly engaged in, and will not engage
in, any dealings or transactions with any Person, or in any country or
territory, that at the time of the dealing or transaction is or was the subject
of Sanctions.
 
2. Agreements to Sell and Purchase. The Company hereby agrees to sell to the
several Underwriters, and each Underwriter, upon the basis of the
representations and warranties herein contained, but subject to the conditions
hereinafter stated, agrees, severally and not jointly, to purchase from the
Company the respective number of Firm Shares set forth in Schedule I hereto
opposite the name of such Underwriter (subject to such adjustments to eliminate
fractional shares as you may determine), at $4.5125 a share (the “Purchase
Price”).
 
On the basis of the representations and warranties contained in this Agreement,
and subject to its terms and conditions, the Company agrees to sell to the
Underwriters the Additional Shares, and the Underwriters shall have the right to
purchase, severally and not jointly, up to 4,500,000 of the Additional Shares at
the Purchase Price. You may exercise this right in whole or from time to time in
part by giving written notice not later than 30 days after the date of this
Agreement.  Any exercise notice shall specify the number of Additional Shares to
be purchased by the Underwriters and the date on which such shares are to be
 
 
12

--------------------------------------------------------------------------------


 
purchased.  Each purchase date must be at least one business day after the
written notice is given and may not be earlier than the closing date for the
Firm Shares nor later than ten business days after the date of such notice.
Additional Shares may be purchased as provided in Section 4 hereof solely for
the purpose of covering over-allotments made in connection with the offering of
the Firm Shares.  On each day, if any, that Additional Shares are to be
purchased (an “Option Closing Date”), each Underwriter agrees, severally and not
jointly, to purchase the number of Additional Shares (subject to such
adjustments to eliminate fractional shares as you may determine) that bears the
same proportion to the total number of Additional Shares to be purchased on such
Option Closing Date as the number of Firm Shares set forth in Schedule I hereto
opposite the name of such Underwriter bears to the total number of Firm Shares.
 
3. Terms of Public Offering. The Company is advised by you that the Underwriters
propose to make a public offering of their respective portions of the Shares as
soon after the Registration Statement and this Agreement have become effective
as in your judgment is advisable.  The Company is further advised by you that
the Shares are to be offered to the public initially at $4.75 a share (the
“Public Offering Price”) and to certain dealers selected by you at a price that
represents a concession not in excess of $0.1425 a share under the Public
Offering Price.
 
4. Payment and Delivery. Payment for the Firm Shares sold by the Company shall
be made to the Company in Federal or other funds immediately available in New
York City against delivery of such Firm Shares for the respective accounts of
the several Underwriters at 10:00 a.m., New York City time, on December 22,
2009, or at such other time on the same or such other date, not later than
December 30, 2009, as shall be designated in writing by you.  The time and date
of such payment are hereinafter referred to as the “Closing Date.”
 
Payment for any Additional Shares shall be made to the Company in Federal or
other funds immediately available in New York City against delivery of such
Additional Shares for the respective accounts of the several Underwriters at
10:00 a.m., New York City time, on the date specified in the corresponding
notice described in Section 2 or at such other time on the same or on such other
date, in any event not later than February 1, 2010, as shall be designated in
writing by you.
 
The Firm Shares and Additional Shares shall be registered in such names and in
such denominations as you shall request in writing not later than one full
business day prior to the Closing Date or the applicable Option Closing Date, as
the case may be. The Firm Shares and Additional Shares shall be delivered to you
on the Closing Date or an Option Closing Date, as the case may be, for the
respective accounts of the several Underwriters, with any transfer taxes payable
in connection with the transfer of the Shares to the Underwriters duly paid,
against payment of the Purchase Price therefor.
 
 
13

--------------------------------------------------------------------------------


 
5. Conditions to the Underwriters’ Obligations. The obligation of the Company to
sell the Shares to the Underwriters and the several obligations of the
Underwriters to purchase and pay for the Shares on the Closing Date are subject
to the condition that the Registration Statement shall have become effective not
later than 10:00 am (New York City time) on the date hereof.
 
The several obligations of the Underwriters are subject to the following further
conditions:
 
(a) Subsequent to the execution and delivery of this Agreement and prior to the
Closing Date:
 
(i) there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded the Company or any of the securities of the Company or any
of its subsidiaries or in the rating outlook for the Company by any “nationally
recognized statistical rating organization,” as such term is defined for
purposes of Rule 436(g)(2) under the Securities Act; and
 
(ii) there shall not have occurred any change, or any development involving a
prospective change, in the condition, financial or otherwise, or in the
earnings, business or operations of the Company and its subsidiaries, taken as a
whole, from that set forth in the Time of Sale Prospectus as of the date of this
Agreement that, in your judgment, is material and adverse and that makes it, in
your judgment, impracticable to market the Shares on the terms and in the manner
contemplated in the Time of Sale Prospectus.
 
(b) The Underwriters shall have received on the Closing Date a certificate,
dated the Closing Date and signed by an executive officer of the Company, to the
effect set forth in Section  5(a)(i) above and to the effect that the
representations and warranties of the Company contained in this Agreement are
true and correct as of the Closing Date and that the Company has complied with
all of the agreements and satisfied all of the conditions on its part to be
performed or satisfied hereunder on or before the Closing Date.
 
The officer signing and delivering such certificate may rely upon the best of
his or her knowledge as to proceedings threatened.
 
(c) The Underwriters shall have received on the Closing Date an opinion of
Simpson Thacher & Bartlett, LLP, outside counsel for the Company, dated the
Closing Date, substantially to the effect set forth in Exhibit A.
 
(d) The Underwriters shall have received on the Closing Date a negative
assurance letter from Simpson Thacher & Bartlett, LLP, outside counsel
 
 
14

--------------------------------------------------------------------------------


 
for the Company, dated the Closing Date, substantially to the effect set forth
in Exhibit B.
 
(e) The Underwriters shall have received on the Closing Date an opinion of Karl
W. Kindig, Secretary of the Company, dated the Closing Date, substantially to
the effect set forth in Exhibit C.
 
(f) The Underwriters shall have received on the Closing Date an opinion of Davis
Polk & Wardwell LLP, counsel for the Underwriters, dated the Closing Date,
satisfactory to the Underwriters.
 
The opinion of Simpson Thacher & Bartlett, LLP, described in Section 5(c) above
shall be rendered to the Underwriters at the request of the Company, and shall
so state therein.
 
(g) The Underwriters shall have received, on each of the date hereof and the
Closing Date, a letter dated the date hereof or the Closing Date, as the case
may be, in form and substance satisfactory to you and PricewaterhouseCoopers
LLP, independent registered public accountants, containing statements and
information of the type included in accountants’ comfort letters prepared in
accordance with AU Section 634, Letters for Underwriters and Certain Other
Requesting Parties, to underwriters with respect to the financial statements and
certain financial information contained in the Registration Statement, the Time
of Sale Prospectus and the Prospectus; provided that the letter delivered on the
Closing Date shall use a “cut-off date” not earlier than the date hereof.
 
(h) The “lock-up” agreements, each substantially in the form of Exhibit D and
Exhibit E hereto, between you and certain shareholders, officers and directors
of the Company, whose names are set forth on Schedule III hereto, relating to
sales and certain other dispositions of shares of Common Stock or certain other
securities, delivered to you on or before the date hereof, shall be in full
force and effect on the Closing Date.
 
The several obligations of the Underwriters to purchase Additional Shares
hereunder is subject to the delivery to you on the applicable Option Closing
Date of such documents as you may reasonably request with respect to the good
standing of the Company, the due authorization and issuance of the Additional
Shares to be sold on such Option Closing Date and other matters related to the
issuance of such Additional Shares.
 
6. Covenants of the Company. The Company covenants with the Underwriters as
follows:
 
(a) To furnish to the Underwriters, without charge, two conformed copies of the
Registration Statement (including exhibits thereto and documents incorporated by
reference) and to furnish to the Underwriters in New York City, without charge,
prior to 10:00 a.m. New York City time on the business day next
 
15

--------------------------------------------------------------------------------


 
succeeding the date of this Agreement and during the period mentioned in Section
6(e) or 6(f) below, as many copies of the Time of Sale Prospectus, the
Prospectus, any documents incorporated by reference therein and any supplements
and amendments thereto or to the Registration Statement as the Underwriters may
reasonably request.
 
(b) Before amending or supplementing the Registration Statement, the Time of
Sale Prospectus or the Prospectus, to furnish to you a copy of each such
proposed amendment or supplement and not to file any such proposed amendment or
supplement to which you reasonably object, and to file with the Commission
within the applicable period specified in Rule 424(b) under the Securities Act
any prospectus required to be filed pursuant to such Rule.
 
(c) To furnish to you a copy of each proposed free writing prospectus to be
prepared by or on behalf of, used by, or referred to by the Company and not to
use or refer to any proposed free writing prospectus to which you reasonably
object.
 
(d) Not to take any action that would result in an Underwriter or the Company
being required to file with the Commission pursuant to Rule 433(d) under the
Securities Act a free writing prospectus prepared by or on behalf of an
Underwriter that an Underwriter otherwise would not have been required to file
thereunder.
 
(e) If the Time of Sale Prospectus is being used to solicit offers to buy the
Shares at a time when the Prospectus is not yet available to prospective
purchasers and any event shall occur or condition exist as a result of which it
is necessary to amend or supplement the Time of Sale Prospectus in order to make
the statements therein, in the light of the circumstances, not misleading, or if
any event shall occur or condition exist as a result of which the Time of Sale
Prospectus conflicts with the information contained in the Registration
Statement then on file, or if, in the opinion of counsel for the Underwriters,
it is necessary to amend or supplement the Time of Sale Prospectus to comply
with applicable law, forthwith to prepare, file with the Commission and furnish,
at its own expense, to the Underwriters and to any dealer upon request, either
amendments or supplements to the Time of Sale Prospectus so that the statements
in the Time of Sale Prospectus as so amended or supplemented will not, in the
light of the circumstances when it is delivered to a prospective purchaser, be
misleading or so that the Time of Sale Prospectus, as amended or supplemented,
will no longer conflict with the Registration Statement, or so that the Time of
Sale Prospectus, as amended or supplemented, will comply with applicable law.
 
(f) If, during such period after the first date of the public offering of the
Shares as in the opinion of counsel for the Underwriters the Prospectus (or in
lieu thereof the notice referred to in Rule 173(a) of the Securities Act) is
required by law to be delivered in connection with sales by an Underwriter or
any dealer, any event shall occur or condition exist as a result of which it is
necessary to
 
 
16

--------------------------------------------------------------------------------


 
amend or supplement the Prospectus in order to make the statements therein, in
the light of the circumstances when the Prospectus (or in lieu thereof the
notice referred to in Rule 173(a) of the Securities Act) is delivered to a
purchaser, not misleading, or if, in the opinion of counsel for the
Underwriters, it is necessary to amend or supplement the Prospectus to comply
with applicable law, forthwith to prepare, file with the Commission and furnish,
at its own expense, to the Underwriters and to the dealers (whose names and
addresses you will furnish to the Company) to which Shares may have been sold by
you on behalf of the Underwriters and to any other dealers upon request, either
amendments or supplements to the Prospectus so that the statements in the
Prospectus as so amended or supplemented will not, in the light of the
circumstances when the Prospectus (or in lieu thereof the notice referred to in
Rule 173(a) of the Securities Act) is delivered to a purchaser, be misleading or
so that the Prospectus, as amended or supplemented, will comply with applicable
law.
 
(g) To endeavor to qualify the Shares for offer and sale under the securities or
Blue Sky laws of such jurisdictions as you shall reasonably request.
 
(h) To make generally available to the Company’s security holders and to you as
soon as practicable an earning statement covering a period of at least twelve
months beginning with the first fiscal quarter of the Company occurring after
the date of this Agreement which shall satisfy the provisions of Section 11(a)
of the Securities Act and the rules and regulations of the Commission
thereunder.
 
The Company hereby agrees that, without the prior written consent of Morgan
Stanley, it will not, during the period ending 90 days after the date of the
Prospectus, (i) offer, pledge, sell, contract to sell, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant to purchase, lend, or otherwise transfer or dispose of,
directly or indirectly, any shares of Common Stock beneficially owned (as such
term is used in Rule 13d-3 of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) or any other securities so owned convertible into or
exercisable or exchangeable for Common Stock or (ii) enter into any swap or
other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of the Common Stock, whether any such
transaction described in clause (i) or (ii) above is to be settled by delivery
of Common Stock or such other securities, in cash or otherwise or (iii) file any
registration statement with the Commission relating to the offering of any
shares of Common Stock or any securities convertible into or exercisable or
exchangeable for Common Stock.
 
The restrictions contained in the preceding paragraph shall not apply to (i) the
Shares to be sold hereunder, (ii) the issuance by the Company of shares of
Common Stock upon the exercise of an option or warrant or the conversion of a
security outstanding on the date hereof of which the Underwriters have been
advised in writing, (iii) grants by the Company of employee stock options or
other
 
 
17

--------------------------------------------------------------------------------


 
equity-based compensation pursuant to the terms of a plan in effect on the date
of this Agreement, or (iv) the establishment of a trading plan pursuant to Rule
10b5-1 under the Exchange Act for the transfer of shares of Common Stock,
provided that such plan does not provide for the transfer of Common Stock during
the 90-day restricted period.
 
The Company will issue stop transfer instructions to the transfer agent for its
common stock with respect to any transaction or contemplated transaction that
would constitute a breach or default under any applicable “lock-up” agreement.
 
7. Expenses.  Whether or not the transactions contemplated in this Agreement are
consummated or this Agreement is terminated, the Company agrees to pay or cause
to be paid all expenses incident to the performance of their obligations under
this Agreement, including: i) the fees, disbursements and expenses of the
Company’s counsel and the Company’s accountants in connection with the
registration and delivery of the Shares under the Securities Act and all other
fees or expenses in connection with the preparation and filing of the
Registration Statement, any preliminary prospectus, the Time of Sale Prospectus,
the Prospectus, any free writing prospectus prepared by or on behalf of, used
by, or referred to by the Company and amendments and supplements to any of the
foregoing, including all printing costs associated therewith, and the mailing
and delivering of copies thereof to the Underwriters and dealers, in the
quantities hereinabove specified, ii) all costs and expenses related to the
transfer and delivery of the Shares to the Underwriters, including any transfer
or other taxes payable thereon, iii) the cost of printing or producing any Blue
Sky or Legal Investment memorandum in connection with the offer and sale of the
Shares under state securities laws and all expenses in connection with the
qualification of the Shares for offer and sale under state securities laws as
provided in Section  6(g) hereof, including filing fees and the reasonable fees
and disbursements of counsel for the Underwriters in connection with such
qualification and in connection with the Blue Sky or Legal Investment
memorandum, iv) all filing fees and the reasonable fees and disbursements of
counsel to the Underwriters incurred in connection with the review and
qualification of the offering of the Shares by the Financial Industry Regulatory
Authority, v) all costs and expenses incident to listing the Shares on the New
York Stock Exchange, vi) the cost of printing certificates representing the
Shares, vii) the costs and charges of any transfer agent, registrar or
depositary, viii) the costs and expenses of the Company relating to investor
presentations on any road show undertaken in connection with the marketing of
the offering of the Shares, including, without limitation, expenses associated
with the preparation or dissemination of any electronic “road show,” expenses
associated with the production of road show slides and graphics, fees and
expenses of any consultants engaged in connection with the road show
presentations with the prior approval of the Company, travel and lodging
expenses of the representatives and officers of the Company and any such
consultants, and the cost of any aircraft chartered in connection with the road
show, ix) the document production charges and expenses associated with printing
this Agreement and x) all other costs and expenses
 
 
18

--------------------------------------------------------------------------------


 
incident to the performance of the obligations of the Company hereunder for
which provision is not otherwise made in this Section. It is understood,
however, that except as provided in this Section, Section 9 entitled “Indemnity
and Contribution” and the last paragraph of Section 11 below, the Underwriters
will pay all of their costs and expenses, including fees and disbursements of
their counsel, stock transfer taxes payable on resale of any of the Shares by
them.
 
8. Covenants of the Underwriters.  Each Underwriter, severally and not jointly,
covenants with the Company not to take any action that would result in the
Company being required to file with the Commission under Rule 433(d) a free
writing prospectus prepared by or on behalf of any such Underwriter that
otherwise would not be required to be filed by the Company thereunder, but for
the action of such Underwriter.
 
9. Indemnity and Contribution.   (a) The Company agrees to indemnify and hold
harmless each Underwriter, each person, if any, who controls each Underwriter
within the meaning of either Section 15 of the Securities Act or Section 20 of
the Exchange Act, and each affiliate of any Underwriter within the meaning of
Rule 405 under the Securities Act from and against any and all losses, claims,
damages and liabilities (including, without limitation, any legal or other
expenses reasonably incurred in connection with defending or investigating any
such action or claim) that are (i) caused by any untrue statement or alleged
untrue statement of a material fact contained in the Registration Statement or
any amendment thereof, or caused by any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, and (ii) caused by any untrue statement or
alleged untrue statement of a material fact contained in any preliminary
prospectus, the Time of Sale Prospectus, any issuer free writing prospectus as
defined in Rule 433(h) under the Securities Act, any road show, any Company
information that the Company has filed, or is required to file, pursuant to Rule
433(d) under the Securities Act, or the Prospectus or any amendment or
supplement thereto, or caused by any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, except insofar as such losses, claims, damages or liabilities
are caused by any such untrue statement or omission or alleged untrue statement
or omission based upon information relating to any Underwriter furnished to the
Company in writing by you expressly for use therein, provided that the parties
agree that the only information provided by such Underwriter through you to the
Company for inclusion in the Registration Statement, any preliminary prospectus,
the Time of Sale Prospectus, any issuer free writing prospectus or the
Prospectus or any amendment or supplement thereto is set forth in Section 9(b).
 
(b)           Each Underwriter agrees, severally and not jointly, to indemnify
and hold harmless the Company, the directors of the Company, the officers of the
Company who sign the Registration Statement and each person, if any, who
controls the Company within the meaning of either Section 15 of the Securities
 
 
19

--------------------------------------------------------------------------------


 
Act or Section 20 of the Exchange Act to the same extent as the indemnity in
Section 9(a) from the Company to such Underwriter, but only with reference to
information relating to such Underwriter furnished to the Company in writing by
such Underwriter through you expressly for use in the Registration Statement,
any preliminary prospectus, the Time of Sale Prospectus, any road show, any
issuer free writing prospectus or the Prospectus or any amendment or supplement
thereto. The Company hereby acknowledges that the only information that the
Underwriters have furnished to the Company expressly for use in the Registration
Statement, any preliminary prospectus, the Time of Sale Prospectus, any road
show, any issuer free writing prospectus or the Prospectus or any amendment or
supplement thereto are the statements set forth in the 18th, 19th, 25th, 26th,
30th and 31st paragraphs under the caption “Underwriting” in the preliminary
prospectus, the Time of Sale Prospectus and the Prospectus.
 
        (c)           In case any proceeding (including any governmental
investigation) shall be instituted involving any person in respect of which
indemnity may be sought pursuant to Section 9(a) or (b), such person (the
“indemnified party”) shall promptly notify the person against whom such
indemnity may be sought (the “indemnifying party”) in writing and the
indemnifying party, upon request of the indemnified party, shall retain counsel
reasonably satisfactory to the indemnified party to represent the indemnified
party and any others the indemnifying party may designate in such proceeding and
shall pay the fees and disbursements of such counsel related to such
proceeding.  In any such proceeding, any indemnified party shall have the right
to retain its own counsel, but the fees and expenses of such counsel shall be at
the expense of such indemnified party unless (1) the indemnifying party and the
indemnified party shall have mutually agreed to the retention of such counsel or
(2) the named parties to any such proceeding (including any impleaded parties)
include both the indemnifying party and the indemnified party and representation
of both parties by the same counsel would be inappropriate due to actual or
potential differing interests between them.  It is understood that the
indemnifying party shall not, in respect of the legal expenses of any
indemnified party in connection with any proceeding or related proceedings in
the same jurisdiction, be liable for (i) the fees and expenses of more than one
separate firm (in addition to any local counsel) for all Underwriters and all
persons, if any, who control any Underwriter within the meaning of either
Section 15 of the Securities Act or Section 20 of the Exchange Act or who are
affiliates of any Underwriter within the meaning of Rule 405 under the
Securities Act, and (ii) the fees and expenses of more than one separate firm
(in addition to any local counsel) for the Company, its directors, its officers
who sign the Registration Statement and each person, if any, who controls the
Company within the meaning of either such Section, and that all such fees and
expenses shall be reimbursed as they are incurred.  In the case of any such
separate firm for the Underwriters and such control persons and affiliates of
any Underwriters, such firm shall be designated in writing by Morgan Stanley &
Co., Incorporated. In the case of any such separate firm for the Company, and
such directors, officers and control persons of the Company, such firm shall be
designated in writing by the Company.  The indemnifying party shall not be
liable
 
 
20

--------------------------------------------------------------------------------


 
for any settlement of any proceeding effected without its written consent, but
if settled with such consent or if there be a final judgment for the plaintiff,
the indemnifying party agrees to indemnify the indemnified party from and
against any loss or liability by reason of such settlement or judgment. No
indemnifying party shall, without the prior written consent of the indemnified
party, effect any settlement of any pending or threatened proceeding in respect
of which any indemnified party is or could have been a party and indemnity could
have been sought hereunder by such indemnified party, unless such settlement
includes an unconditional release of such indemnified party from all liability
on claims that are the subject matter of such proceeding and does not include a
statement as to or an admission of fault, culpability or a failure to act, by or
on behalf of any indemnified party.
 
(d)           To the extent the indemnification provided for in Section 9(a) or
(b) is unavailable to an indemnified party or insufficient in respect of any
losses, claims, damages or liabilities referred to therein, then each
indemnifying party under such paragraph, in lieu of indemnifying such
indemnified party thereunder, shall contribute to the amount paid or payable by
such indemnified party as a result of such losses, claims, damages or
liabilities (1) in such proportion as is appropriate to reflect the relative
benefits received by the indemnifying party or parties on the one hand and the
indemnified party or parties on the other hand from the offering of the Shares
or (2) if the allocation provided by clause 9(d)(1) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause 9(d)(1) above but also the relative
fault of the indemnifying party or parties on the one hand and of the
indemnified party or parties on the other hand in connection with the statements
or omissions that resulted in such losses, claims, damages or liabilities, as
well as any other relevant equitable considerations.  The relative benefits
received by the Company on the one hand and the Underwriters on the other hand
in connection with the offering of the Shares shall be deemed to be in the same
respective proportions as the net proceeds from the offering of the Shares
(before deducting expenses) received by the Company and the total underwriting
discounts and commissions received by the Underwriters, in each case as set
forth in the table on the cover of the Prospectus, bear to the aggregate Public
Offering Price of the Shares.  The relative fault of the Company on the one hand
and the Underwriters on the other hand shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the Company or by the Underwriters and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission. The Underwriters’ respective obligations to
contribute pursuant to this Section 9 are several in proportion to the
respective number of Shares they have purchased hereunder, and not joint.
 
(e)           The Company and the Underwriters agree that it would not be just
or equitable if contribution pursuant to this Section 9 were determined by pro
rata allocation (even if the Underwriters were treated as one entity for such
purpose)
 
21

--------------------------------------------------------------------------------


 
or by any other method of allocation that does not take account of the equitable
considerations referred to in Section 9(d).  The amount paid or payable by an
indemnified party as a result of the losses, claims, damages and liabilities
referred to in Section 9(d) shall be deemed to include, subject to the
limitations set forth above, any legal or other expenses reasonably incurred by
such indemnified party in connection with investigating or defending any such
action or claim.  Notwithstanding the provisions of this Section 9, no
Underwriter shall be required to contribute any amount in excess of the amount
by which the total price at which the Shares underwritten by it and distributed
to the public were offered to the public exceeds the amount of any damages that
such Underwriter has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission.  No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.  The remedies provided for in this
Section 9 are not exclusive and shall not limit any rights or remedies which may
otherwise be available to any indemnified party at law or in equity.
 
(f)           The indemnity and contribution provisions contained in this
Section 9 and the representations, warranties and other statements of the
Company contained in this Agreement shall remain operative and in full force and
effect regardless of (1) any termination of this Agreement, (2) any
investigation made by or on behalf of any Underwriter, any person controlling
any Underwriter or any affiliate of any Underwriter, or the Company, its
officers or directors or any person controlling the Company and (3) acceptance
of and payment for any of the Shares.
 
10. Termination. The Representative may terminate this Agreement by notice given
by it to the Company, if after the execution and delivery of this Agreement and
prior to the Closing Date (i) trading generally shall have been suspended or
materially limited on, or by, as the case may be, any of the New York Stock
Exchange, the American Stock Exchange, or the NASDAQ Global Market, (ii) trading
of any securities of the Company shall have been suspended on any exchange or in
any over-the-counter market, (iii) a material disruption in securities
settlement, payment or clearance services in the United States shall have
occurred, (iv) any general moratorium on commercial banking activities shall
have been declared by Federal or New York State authorities or (v) there shall
have occurred any outbreak or escalation of hostilities, or any change in
financial markets or any calamity or crisis that, in the judgment of the
Representative, is material and adverse and which, singly or together with any
other event specified in this clause(v), makes it, in the judgment of the
Representative, impracticable or inadvisable to proceed with the offer, sale or
delivery of the Shares on the terms and in the manner contemplated in the Time
of Sale Prospectus or the Prospectus.
 
11. Effectiveness; Defaulting Underwriters. This Agreement shall become
effective upon the execution and delivery hereof by the parties hereto. 
 
 
22

--------------------------------------------------------------------------------


 
If, on the Closing Date or an Option Closing Date, as the case may be, any one
or more of the Underwriters shall fail or refuse to purchase Shares that it has
or they have agreed to purchase hereunder on such date, and the aggregate number
of Shares which such defaulting Underwriter or Underwriters agreed but failed or
refused to purchase is not more than one-tenth of the aggregate number of the
Shares to be purchased on such date, the other Underwriters shall be obligated
severally in the proportions that the number of Firm Shares set forth opposite
their respective names in Schedule I bears to the aggregate number of Firm
Shares set forth opposite the names of all such non-defaulting Underwriters, or
in such other proportions as you may specify, to purchase the Shares which such
defaulting Underwriter or Underwriters agreed but failed or refused to purchase
on such date; provided that in no event shall the number of Shares that any
Underwriter has agreed to purchase pursuant to this Agreement be increased
pursuant to this Section 11 by an amount in excess of one-ninth of such number
of Shares without the written consent of such Underwriter.  If, on the Closing
Date, any Underwriter or Underwriters shall fail or refuse to purchase Firm
Shares and the aggregate number of Firm Shares with respect to which such
default occurs is more than one-tenth of the aggregate number of Firm Shares to
be purchased on such date, and arrangements satisfactory to you and the Company
for the purchase of such Firm Shares are not made within 36 hours after such
default, this Agreement shall terminate without liability on the part of any
non-defaulting Underwriter or the Company.  In any such case either you or the
Company shall have the right to postpone the Closing Date, but in no event for
longer than seven days, in order that the required changes, if any, in the
Registration Statement, in the Time of Sale Prospectus, in the Prospectus or in
any other documents or arrangements may be effected.  If, on an Option Closing
Date, any Underwriter or Underwriters shall fail or refuse to purchase
Additional Shares and the aggregate number of Additional Shares with respect to
which such default occurs is more than one-tenth of the aggregate number of
Additional Shares to be purchased on such Option Closing Date, the
non-defaulting Underwriters shall have the option to (i) terminate their
obligation hereunder to purchase the Additional Shares to be sold on such Option
Closing Date or (ii) purchase not less than the number of Additional Shares that
such non-defaulting Underwriters would have been obligated to purchase in the
absence of such default.  Any action taken under this paragraph shall not
relieve any defaulting Underwriter from liability in respect of any default of
such Underwriter under this Agreement.
 
If this Agreement shall be terminated by the Underwriters, or any of them,
because of any failure or refusal on the part of the Company to comply with the
terms or to fulfill any of the conditions of this Agreement, or if for any
reason the Company shall be unable to perform its obligations under this
Agreement, the Company will reimburse the Underwriters or such Underwriters as
have so terminated this Agreement with respect to themselves, severally, for all
out-of-pocket expenses (including the fees and disbursements of their counsel)
reasonably incurred by such Underwriters in connection with this Agreement or
the offering contemplated hereunder.
 
 
23

--------------------------------------------------------------------------------


 
12. Entire Agreement.  (a) This Agreement, together with any contemporaneous
written agreements and any prior written agreements (to the extent not
superseded by this Agreement) that relate to the offering of the Shares,
represents the entire agreement between the Company, on the one hand, and the
Underwriters, on the other, with respect to the preparation of any preliminary
prospectus, the Time of Sale Prospectus, the Prospectus, the conduct of the
offering, and the purchase and sale of the Shares.
 
(b) The Company acknowledges that in connection with the offering of the
Shares:  (i) the Underwriters have acted at arms length, are not agents of, and
owe no fiduciary duties to, the Company or any other person, (ii) the
Underwriters owe the Company only those duties and obligations set forth in this
Agreement and prior written agreements (to the extent not superseded by this
Agreement), if any, and (iii) the Underwriters may have interests that differ
from those of the Company.  The Company waives to the full extent permitted by
applicable law any claims it may have against the Underwriters arising from an
alleged breach of fiduciary duty in connection with the offering of the Shares.
 
13. Counterparts.  This Agreement may be signed in two or more counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.
 
14. Applicable Law.  This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York.
 
15. Headings.  The headings of the sections of this Agreement have been inserted
for convenience of reference only and shall not be deemed a part of this
Agreement.
 
16. Notices.  All communications hereunder shall be in writing and effective
only upon receipt and if to the Underwriters shall be delivered, mailed or sent
to Morgan Stanley & Co. Incorporated at 1585 Broadway, New York, New York 10036,
Attention: Equity Syndicate Desk, with a copy to the Legal Department; if to the
Company shall be delivered, mailed or sent to Conseco, Inc. at 11825 North
Pennsylvania Street, Carmel, Indiana 46032, Attention: Karl W. Kindig.
 

 
 
24

--------------------------------------------------------------------------------

 



 
                                       Very truly yours,
                                       CONSECO, INC.
                                       By:
 
/s/ John R. Kline
 
Name:
John R. Kline
 
Title:
Senior Vice President and
Chief Accounting Officer















 












































[Signature page to the Underwriting Agreement]

 
25

--------------------------------------------------------------------------------

 

 
 

 
 
Accepted as of the date hereof

 


 


 

 
MORGAN STANLEY & CO. INCORPORATED
 
          By:
 /s/ Ken Pott  
Name:
Ken Pott
 
Title:
Managing Director



          For itself and as Representative of the several
          Underwriters listed in Schedule I hereto






















































[Signature page to the Underwriting Agreement]

 
26

--------------------------------------------------------------------------------

 

Schedule I











Underwriters
 
Number of Shares
                 
Morgan Stanley & Co., Incorporated
    29,250,000  
Credit Suisse Securities (USA) LLC
    5,250,000  
FBR Capital Markets & Co. 
    5,250,000  
Macquarie Capital (USA) Inc.
    5,250,000  
Total
    45,000,000  





 
 

--------------------------------------------------------------------------------

 

SCHEDULE II
 
Time of Sale Prospectus
 
1.  
Preliminary Prospectus issued dated December 14, 2009

 
2.  
Pricing Term Sheet

 


 

 
 

--------------------------------------------------------------------------------

 

Pricing Term Sheet
 
Conseco, Inc.
 


 
45,000,000 Shares of Common Stock
 




 
 
Issuer:
 
Conseco, Inc.
 
Symbol:
 
CNO (New York Stock Exchange)
 
Size:
 
45,000,000 shares of common stock
 
Price to Public:
 
$4.75 per share
 
Aggregate gross proceeds:
  $213,750,000    
Underwriting discounts and commissions:
  $10,687,500    
Over-allotment option:
 
4,500,000 shares of common stock
 
Pricing date:
 
December 16, 2009
 
Closing date:
 
December 22, 2009
 
CUSIP No.:
  208464883  
Sole Book-Running Manager:
 
Morgan Stanley & Co. Incorporated
 
Co-Managers:
 
Credit Suisse Securities (USA) LLC
FBR Capital Markets & Co.
Macquarie Capital (USA) Inc.
 


 


Copies of the preliminary prospectus and final prospectus relating to the shares
of common stock offered in this offering may be obtained by contacting Morgan
Stanley & Co. Incorporated, c/o Prospectus Department, 180 Varick Street 2/F,
New York, NY 10014 or by email at prospectus@morganstanley.com.




 

1         
 
 

--------------------------------------------------------------------------------

 

SCHEDULE III
 


 
Directors of Conseco, Inc.


R. Glenn Hilliard
Donna A. James
Debra J. Perry
C. James Prieur
Neal C. Schneider
Michael T. Tokarz
John G. Turner
Doreen A. Wright
R. Keith Long


Officers of Conseco, Inc.


Edward J. Bonach
Russell M. Bostick
Eric R. Johnson
John R. Kline
Susan L. Menzel
Christopher J. Nickele
C. James Prieur
Matthew J. Zimpfer


Shareholders of Conseco, Inc.


Paulson & Co. Inc.


 
 
 



2      
 
 

--------------------------------------------------------------------------------

 
